 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     UNITED STATES OF AMERICA,                        CASE NO. CR13-5029 BHS
 8
                             Plaintiff,               ORDER DENYING
 9          v.                                        DEFENDANT’S MOTION TO
                                                      REDUCE SENTENCE
10   JUAN HIDALGO-MENDOZA,

11                           Defendant.

12

13          This matter comes before the Court on Defendant Juan Hidalgo-Mendoza’s pro se

14   motion for modification or reduction of sentence. Dkt. 100. The Court has considered the

15   pleadings filed in support of and in opposition to the motion and the remainder of the file

16   and hereby denies the motion for the reasons stated herein.

17                   I.   FACTUAL & PROCEDURAL BACKGROUND

18          In 2013, Hidalgo-Mendoza was indicted for Conspiracy to Distribute Controlled

19   Substances, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) (Count 1), and 846,

20   Possession with Intent to Distribute Controlled Substances, in violation of 21 U.S.C. §§

21   841(a)(1), 841(b)(1)(A) (Count 2), and 18 U.S.C. § 2, Possession of a Firearm in

22   Furtherance of Drug Trafficking, in violation of 18 U.S.C. §§ 924(c)(1)(A) and 2 (Count


     ORDER - 1
 1   3), and two counts of Possession of a Firearm by Prohibited Person, in violation of 18

 2   U.S.C. §§ 922(g)(1), 922(g)(5)(A), and 924(a)(2). Dkt. 18. Following a four-day trial, a

 3   jury found Hidalgo-Mendoza guilty of Counts 1, 2, 3, and Felon in Possession of a

 4   Firearm (Count 4). Dkt. 66. With respect to the charges of Conspiracy to Distribute

 5   Controlled Substances and Possession with Intent to Distribute Controlled Substances,

 6   the jury specifically and unanimously found that each count involved one kilogram or

 7   more of heroin and 500 grams and more of methamphetamine, triggering application of

 8   the mandatory statutory penalty of not less than ten years’ imprisonment, as set forth in

 9   21 U.S.C. § 841(b)(1)(A). See id. The jury’s conviction on Possession of a Firearm in

10   Furtherance of Drug Trafficking additionally triggered a mandatory term of

11   imprisonment of 60 months, statutorily required to run consecutively. See 18 U.S.C. §

12   924(c)(1)(A).

13          On August 27, 2013, the Honorable Ronald B. Leighton 1 sentenced Hidalgo-

14   Mendoza to a combined 180 months custody, equal to the combined applicable

15   mandatory minimum. Dkt. 83. Hidalgo-Mendoza filed a timely appeal, Dkt. 81, and the

16   Ninth Circuit Court of Appeals affirmed his conviction, Dkts. 98, 99. Hidalgo-Mendoza

17   is currently housed at the Federal Correctional Institute in Victorville, California and is

18   scheduled to be released on August 24, 2025.

19          On March 22, 2021, Hidalgo-Mendoza moved to reduce or modify his sentence

20   pursuant to 18 U.S.C. § 3582 and Amendment 782. On March 30, 2020, the Government

21
            1
             This case was reassigned to the undersigned on March 23, 2021 following Judge
22   Leighton’s retirement from the federal bench. Dkt. 101.



     ORDER - 2
 1   responded. Dkt. 102. On April 13, 2021, Hidalgo-Mendoza filed a motion for stay or an

 2   extension of time to file his reply, asserting that the detention center where he was housed

 3   (the Reeves County Detention Center in Pecos, Texas) was closing on May 10, 2021 and

 4   that he was in quarantine awaiting transfer to another correctional facility. Dkt. 103. The

 5   Court granted Hidalgo-Mendoza an extension until June 4, 2021 to file his reply. Dkt.

 6   104. Hidalgo-Mendoza did not reply.

 7                                      II. DISCUSSION

 8          Hidalgo-Mendoza asserts several different vehicles by which the Court could

 9   modify or reduce his sentence. The Court will address each in turn.

10   A.     Amendment 782

11          Amendment 782 to the United States Sentencing Guidelines (“USSG”), which

12   became effective November 1, 2014, lowered the penalties for most drug offenses by

13   reducing most base offense levels contained in the USSG § 2D1.1 Drug Quantity Table

14   by two levels, and making other related adjustments to this Guideline. Along with

15   Amendment 782, the Sentencing Commission adopted Amendment 788, which decreed

16   that Amendment 782 may be applied retroactively to lower the sentences of previously

17   sentenced inmates.

18          In order to qualify for a sentence reduction under 18 U.S.C. § 3582(c)(2), two

19   conditions must be met: (1) the defendant must have been sentenced to a term of

20   imprisonment based on a sentencing range that has been lowered by a retroactively

21   applicable Guidelines amendment; and (2) the sentence reduction sought must be

22   consistent with the Sentencing Commission's applicable policy statements. United States



     ORDER - 3
 1   v. Waters, 771 F.3d 679, 680 (9th Cir. 2014) (per curiam). A district court does not have

 2   jurisdiction to reduce a defendant’s sentence unless both criteria are met. See United

 3   States v. Wesson, 583 F.3d 728, 730 (9th Cir. 2009).

 4          A defendant who receives a sentence based on the statutory mandatory minimum

 5   is not entitled to a reduction because the sentence is not “based on a sentencing range that

 6   has subsequently been lowered by the Sentencing Commission[.]” United States v. Paulk,

 7   569 F.3d 1094, 1095 (9th Cir. 2009) (quoting 18 U.S.C. § 3582(c)(2) (internal quotations

 8   omitted)). As the Government notes, Hidalgo-Mendoza was subject to a combined

 9   mandatory minimum applicable to Counts 1, 2, and 3 of no less than 180 months. See

10   Dkt. 66; 21 U.S.C. § 841(b)(1)(A); 18 U.S.C. § 924(c)(1)(A). Hidalgo-Mendoza’s

11   conviction for Counts 1 and 2—Conspiracy to Distribute Controlled Substances and

12   Possession with Intent to Distribute Controlled Substances—triggered a mandatory

13   minimum sentence of 120 months due to the large quantities of heroin and

14   methamphetamine involved in his offenses. See 21 U.S.C. § 841(b)(1)(A). And his

15   conviction for Count 3— Possession of a Firearm in Furtherance of Drug Trafficking—

16   additionally triggered a mandatory term of imprisonment of 60 months, statutorily

17   required to run consecutively. See 18 U.S.C. § 924(c)(1)(A).

18          Hidalgo-Mendoza’s sentence was the minimum sentence that the Court could

19   impose and was not based on the sentencing guidelines. These statutory mandatory

20   minimums are still in effect. Therefore, Hidalgo-Mendoza is not entitled to a reduction in

21   his sentence predicated on Amendment 782.

22


     ORDER - 4
 1   B.     First Step Act

 2          Hidalgo-Mendoza also asserts that the First Step Act provides a basis to reduce his

 3   sentence but does not cite a specific provision that allows the Court to do so. Congress

 4   enacted the First Step Act on December 21, 2018. Pub. L. No. 115–391, 132 Stat. 5194.

 5   The First Step Act provides a variety of sentencing reforms, and the Court will address

 6   each section as applied to Hidalgo-Mendoza.

 7          Section 401 of the First Step Act amends the recidivism enhancement provisions

 8   in 21 U.S.C. §§ 841(b)(1)(A) and (B) and 960(b)(1) and (2). Hidalgo-Mendoza is not

 9   eligible for relief under Section 401 because the section cannot be applied retroactively to

10   his sentence. Section 401 and “the amendments made by this section,” apply retroactively

11   to any offense that was committed before the date of enactment of the First Step Act only

12   “if a sentence for the offense has not been imposed as of such date of enactment.” First

13   Step Act, § 401(c); see also United States v. Wiseman, 932 F.3d 411, 417 (6th Cir. 2019)

14   (“[T]he First Step Act is largely forward-looking and not retroactive.”); United States v.

15   Sullivan, 781 F. App’x 553, 554 (7th Cir. 2019) (“We have held that this language does

16   not apply to a defendant who was sentenced in a district court before December 21,

17   2018.”). Hidalgo-Mendoza was sentenced in 2013, see Dkt. 83, and he is ineligible for

18   relief under Section 401.

19          Section 402 amends the safety valve provision of 18 U.S.C. § 353(f) to allow

20   defendants with limited criminal history eligible for a sentence below a mandatory

21   minimum. First Step Act § 402. Section 402 is inapplicable to Hidalgo-Mendoza’s

22   sentence for two reasons. First, Section 402 did not eliminate the provision that precludes


     ORDER - 5
 1   safety valve eligibility when a defendant possessed a firearm or other dangerous weapon

 2   in connection with the offense. See 18 U.S.C. § 3553(f)(2). Hidalgo-Mendoza was

 3   convicted of two charges involving possession of a firearm, rendering him ineligible for a

 4   safety valve reduction. See Dkt. 66 (Counts 3 and 4). Second, Section 402 (like Section

 5   401) is not retroactive. United States v. Manzo, 793 F. App’x 620 (9th Cir. 2020).

 6   Therefore, Section 402 does not provide relief for Hidalgo-Mendoza.

 7          Section 403 amended 18 U.S.C. § 924(c)(1)(C)’s stacking provision so that the 25-

 8   year enhancement applies only “after a prior conviction under this subsection has become

 9   final.” First Step Act § 403(a). The 25-year enhancement no longer applies when all of a

10   defendant’s § 924(c) convictions arise in the same proceeding. See Untied States v. Voris,

11   964 F.3d 864, 873–74 (9th Cir. 2020). Section 403 is inapplicable here because Hidalgo-

12   Mendoza did not receive a stacking enhancement under § 924(c)(1)(C). Additionally,

13   Section 403 is not retroactive. See id. Section 403 additionally does not provide relief.

14          Finally, Section 404 of the First Step Act makes retroactive Sections 2 and 3 of the

15   Fair Sentencing Act of 2010, Pub. L. No. 111–220, 124 Stat. 2372 (2010). In turn,

16   sections 2 and 3 of the Fair Sentencing Act lowered applicable criminal penalties for

17   offenses involving crack cocaine, as opposed to powder cocaine. Dorsey v. United States,

18   567 U.S. 260, 269 (2012) (“The change had the effect of lowering the 100–to–1 crack-to-

19   powder ratio to 18–to–1.”). Section 404 is inapplicable to Hidalgo-Mendoza because his

20   convictions involved the possession of heroin and methamphetamine.

21          In sum, the First Step Act does not entitle Hidalgo-Mendoza to a sentence

22   reduction or modification.


     ORDER - 6
 1   C.     Rehaif v. United States

 2          Hidalgo-Mendoza additionally seeks a reduction or modification to his sentence

 3   based on Rehaif v. United States, __ U.S. __, 139 S. Ct. 2191 (2019). Rehaif addressed

 4   the intent standard that must be proven to convict a defendant of a charge of illegal

 5   possession of a firearm in violation of 18 U.S.C. § 922(g)(1) and clarified that § 922(g)

 6   requires the Government to prove that the accused “knew he [or she] belonged to the

 7   relevant category of persons barred from possessing a firearm.” Id. at 2200.

 8          Hidalgo-Mendoza appears to argue that his indictment is missing an essential

 9   element for the charges under § 922(g) because it did not include that he knew he

10   belonged to a category of persons barred from possessing a firearm. See Dkt. 100 at 8–9.

11   It is unclear whether Hidalgo-Mendoza is seeking to collaterally attack his conviction for

12   Felon in Possession of a Firearm or whether he is seeking a reduction of his sentence

13   based on the “invalidation” of the Felon in Possession charge. To the extent that Hidalgo-

14   Mendoza seeks to challenge the underlying conviction, the more appropriate vehicle

15   would be to bring a habeas petition pursuant to 28 U.S.C. § 2255. But, if he is seeking to

16   reduce his sentence, the Court agrees with the Government that Hidalgo-Mendoza’s

17   sentence for Felon in Possession is “entirely concurrent to [his] other sentences and had

18   no effect at all on the duration of his combined sentence.” Dkt. 102 at 8; see also Dkt. 83.

19          As it stands, Rehaif does not provide Hidalgo-Mendoza a reduction or

20   modification to his sentence.

21

22


     ORDER - 7
 1   D.     18 U.S.C. § 3582(c)(1)(A)

 2          While not explicitly argued, Hidalgo-Mendoza makes passing reference to the

 3   prison conditions during the COVID-19 pandemic. See Dkt. 100 at 12–13. The Court has

 4   routinely considered motions to modify or reduce sentence pursuant to 18 U.S.C.

 5   § 3582(c)(1)(A) during the pandemic, commonly referred to as motions for

 6   compassionate relief. Given that Hidalgo-Mendoza filed this motion pro se, the Court

 7   will consider whether he is eligible for relief under 18 U.S.C. § 3582(c)(1)(A).

 8          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence

 9   of imprisonment “constitutes a final judgment and may not be modified by a district court

10   except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

11   (internal quotations omitted). Those limited circumstances are provided under 18 U.S.C.

12   § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act of 2018 amended

13   § 3582(c)(1)(A) by adding a provision that allows prisoners to directly petition a district

14   court for compassionate release:

15                  (A) the court, upon motion of the Director of the Bureau of Prisons,
            or upon motion of the defendant after the defendant has fully exhausted all
16          administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
17          such a request by the warden of the defendant’s facility, whichever is
            earlier, may reduce the term of imprisonment (and may impose a term of
18          probation or supervised release with or without conditions that does not
            exceed the unserved portion of the original term of imprisonment), after
19          considering the factors set forth in section 3553(a) to the extent that they
            are applicable, if it finds that—
20                  (i) extraordinary and compelling reasons warrant such a reduction;
                    ***
21                  and that such a reduction is consistent with applicable policy
            statements issued by the Sentencing Commission; . . . .
22


     ORDER - 8
 1   18 U.S.C. § 3582(c)(1)(A). Accordingly, a court may reduce a sentence upon motion of a

 2   defendant provided that: (1) the inmate has either exhausted his or her administrative

 3   appeal rights of the Bureau of Prison’s (“BOP”) failure to bring such a motion on the

 4   inmate’s behalf or has waited until 30 days after the applicable warden has received such

 5   a request; (2) the inmate has established “extraordinary and compelling reasons” for the

 6   requested sentence reduction; and (3) the reduction is consistent with the Sentencing

 7   Commission’s policy statement. See id.

 8          Hidalgo-Mendoza has not provided any evidence that he has exhausted his

 9   remedies with his BOP warden, nor has he provided any extraordinary and compelling

10   reasons other than the length of his sentence and prison conditions. While the Court has

11   discretion to consider any extraordinary and compelling reason for release a defendant

12   may raise, see United States v. Aruda, 993 F.3d 797, 801 (9th Cir. 2021), Hidalgo-

13   Mendoza has not met his burden in making a showing that he has satisfied the exhaustion

14   requirement. The Court, therefore, will not consider whether he is entitled to

15   compassionate release. See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

16   (failure to comply with § 3582(c)(1)(A)’s exhaustion requirement “presents a glaring

17   roadblock foreclosing compassionate release at this point.”).

18          In conclusion, Hidalgo-Mendoza has not established the means by which the Court

19   could reduce or modify his sentence. His motion is, therefore, denied.

20

21

22


     ORDER - 9
 1                                      III. ORDER

 2         Therefore, it is hereby ORDERED that Hidalgo-Mendoza’s motion for

 3   modification or reduction of sentence, Dkt. 100, is DENIED.

 4         Dated this 30th day of June, 2021.

 5

 6

 7
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 10
